DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. The allowable claims 9-20 are withdrawn in view of the newly found prior art. See new rejections.
The Applicant alleges that
Park fails to teach or suggest limitations of claim 1 for which the Examiner relies upon Park including, for example, "a battery input to receive battery power from a battery." The Examiner relies on the "communication connector 13" for an alleged teaching of the limitation, and points to paragraph 28 of Park. (See Office Action at 3). 
However, Park does not teach or suggest that the battery 10 sends or receives power through the communication connector 13 at paragraph 28 or anywhere else; rather, communications are sent via the communication connector 13, as is evident from the name of the communication connector 13. Accordingly, Park fails to teach or suggest "a battery input to receive battery power from a battery," and the rejection of claim 1 should therefore be withdrawn.
The Examiner contends that
Fig 2 of Park et al. disclose "a battery input [Fig 2, (130)] to receive battery power from a battery [110] to be fed to connection unit [210] {¶ (0037-0038)}." Therefore, rejection stands.

The Applicant alleges Page 11 para 1 that
Park does not disclose that either the diagnosis device 20 or the computer 30 "provide output power derived from at least one of the input power or the battery power."
The Examiner contends that
Park disclose that either the diagnosis device [20 or Fig 2, (200)] or the computer 30 "provide output power [via 210/130] derived from at least one of the input power [AC power from solar, wind, hydro] {¶ (0004)} or the battery power [from 11 or Fig, 2, (110)]." See para (0037-0038)}. Hence the rejection stands.
The Applicant alleges Page 11 para 2 that
Park also fails to teach or suggest "[a] controller configured to . . .receive an estimated battery health status of the battery from the computer system, the estimated battery health status being based on the first sensor data and baseline battery health characteristics stored by the computer system."
The Examiner contends that
Park discloses a memory system [Fig 2, (260)] {¶ (0053)} within [200 or 30] {¶ (0031-0033)}. The data measured via sensors [14 or 140] {0029, 0035)} for [12 or 120] {¶ (0029, 0035)} are stored in [260] as reference temperature, voltage current, (SOC or SOH (state of health) {¶ (0048)}. Hence the rejection.
The Applicant alleges Page 12 para 4 that
As a threshold matter, Park fails to disclose that the BMS 12 "receive[s] an estimated 

The Examiner contends that
Park discloses BMS [120] {(0059)} compare the calculated data of the temperature, current, voltage, overcurrent etc. and compare the data with preset range {¶ (0059-0060)}. Hence the rejection.
The Applicant alleges Page 13 para 3 that
If the Examiner means to refer to diagnosing a battery state by comparing temperature, voltage, and/or current with reference ranges, Applicant respectfully notes that such a comparison fails to teach or suggest the above-recited limitations of claim 1. A reference range of temperature, current, or voltage values is not an "estimated battery health status" nor an "actual battery health status." A reference range of values may be used to determine a battery state (for example, by determining that the battery is in an overcurrent state), but the reference range itself is not an "estimated battery health status" or an "actual battery health status."
The Examiner contends that
Park clearly discloses {¶ (0036)} the battery data may include, for example, a cell 

voltage, 

a module voltage, a temperature, a state of charge (SOC), a state of health (SOH), or a 

current value, etc. Hence the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 & 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Pub No. US 2018/0217208 in view of Gottlieb et al. Patent No. US 7411315.
Regarding Independent Claim 1
Park et al. disclose an uninterruptible power supply [Fig 1] {¶ (0027)} comprising: 
an input [Fig 1, (external power supply connector)] {¶ (0004)} to receive input power [AC power from solar, wind, hydro] {¶ (0004)}; 
a battery input [at 13 or Fig 2, (130)] {¶ (0028, 0037-0038)} to receive battery power [via 210] {¶ (0037)} from a battery [11 or Fig 2, (110)] {¶ (0028, 0037-0038)}; 
an output [at 20 & 30] {¶ (0030)} to provide output power [Fig 2, (via 130 & 210)] {¶ (0037-0038)} derived from at least one of the input power [AC power from solar, wind, hydro] or the battery power [from 11]; 
at least one interface [22] {¶ (0031)} configured to receive first sensor [14] {¶ (0029)} data indicative of operating information [temperature or current or voltage] {¶ (0030)} of the battery [11] and second sensor [temperature or current or voltage] {¶ (0030)} data indicative of state-of-health characteristics [SOH] {¶ (0060)} of the battery [11] from one or more sensors [14s], and 

receive the first sensor data [(e.g. temperature sensor) within 14] from the one or more sensors [within 30]; 
provide the first sensor data [(e.g. temperature sensor) within 14] to the computer system [30] {¶ (0030)}; 
receive [at 12] an estimated battery health status [based on stored battery state of temperature, voltage or current] of the battery [11s] from the computer system [16], the estimated battery health status [based on stored battery state of temperature, voltage or current] being based on the first sensor data [(e.g. temperature sensor) within 30] and baseline [based on stored battery reference state of temperature, voltage or current] battery health characteristics [SOH] stored [in 260] {¶ (0053)} by the computer system [30]; 
receive the second sensor [14] data [temperature, current or voltage] from the one or more sensors [14s]; 
determine [via 120] {¶ (0030)} an actual battery health status [diagnostic status of temperature, current or voltage] of the battery [11] based on the second sensor data [14]; 
compare the estimated battery health status [based on stored battery state of temperature, voltage or current] and the actual battery health status [diagnostic battery state of temperature, voltage or current] of the battery [11] {¶ (0030)}; and 
communicate [via 22] adjustment information to the computer system [30] to adjust the baseline battery health characteristics [temperature, voltage or current] based at least in with reference range] of the estimated battery health status [based on stored battery state of temperature, voltage or current] and the actual battery health status [diagnostic battery state of temperature, voltage or current] {¶ (0028-0032)}.
Park et al. fail to disclose communication with a computer system coupled to a plurality of uninterruptible power supplies. 
However, Gottlieb et al. disclose communication [Fig 1, (via 8a, 8b, 8c)] {Col. 3. (L65)} with a computer system [5] {Col. 3, (L61)} coupled to a plurality of battery power supplies [7a, 7b, 7c] {Col. 3, (L64)}.  
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Park et al. and Gottlieb et al. to have an abundant power supply available at the same time able to identify the failed battery to be replaced. 
Park et al. and Gottlieb et al. disclose the claimed invention except for “plural UPSs”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to “have plural UPSs to add redundancy and flexibility to have power supply available in case the main power fails or is not sufficient for operation”, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding Claim 2
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 1, wherein the estimated battery health status [based on stored battery state of temperature, voltage or current] {¶ (0030)} includes an estimated remaining charge stored SOC] {¶ (0036)} of the battery [11] {¶ (0029)} and the actual battery health status [diagnostic battery state of temperature, voltage or current] includes an actual remaining charge capacity [diagnostic SOH] {¶ (0036, 0041)} of the battery [11], the controller [12] {¶ (0029)} further configured to generate an output [via 13] if the estimated remaining charge capacity [based on stored SOC] {¶ (0036) exceeds the actual remaining charge capacity [diagnostic SOH] {¶ (0036, 0041)}.
Regarding Claim 6
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 1, wherein the operating conditions include one or more of battery temperature characteristics, battery cell temperature characteristics, cycle timing characteristics, or humidity characteristics {¶ (0030)}.
Regarding Claim 7
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 1, wherein the estimated battery health status [based on stored battery state of temperature, voltage or current] of the battery includes an estimated remaining life [SOH] {¶ (0036, 0041)}.
Claims 3-5 & 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Pub No. US 2018/0217208, in view of Gottlieb et al. Patent No. US 7411315 as applied to claim 1, and further in view of Sood et al. Patent No. US 10014561.
Regarding Claim 3
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 1 {¶ (0027-0030)}.
Park et al. and Gottlieb et al. fail to disclose the controller is further configured to provide manufacturer specification information corresponding to the battery to the computer system.
However, Sood et al. disclose a controller [Fig 17, (1708)] {Col. 21, (L35-L49)} is further configured to provide manufacturer specification information {Col. 21, (L39)} corresponding to the battery to the computer system {(Col. 21, (L42-L49)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Sood et al. into the combined teachings of Park et al. and Gottlieb et al. to provide indicators that show the state of health, usage, performance, and longevity of the battery pack.
Regarding Claim 4
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 3, wherein the manufacturer specification information {Col. 21, (L39)} includes an estimated calendar life and an estimated cycle life {Col. 6, (L56-L57)}.
Regarding Claim 5
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 1{¶ (0027-0030)}.
Park et al. and Gottlieb et al. fail to disclose the operating information includes include at least one of current characteristics, voltage characteristics, power characteristics, duty cycle characteristics, depth of discharge characteristics, rate of discharge characteristics, or rate of charge characteristics.
However, Sood et al. disclose an operating information includes at least one of current characteristics, voltage characteristics, power characteristics, duty cycle characteristics, 
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Sood et al. into the combined teachings of Park et al. and Gottlieb et al. to provide indicators that show the state of health, usage, performance, and longevity of the battery pack.
Regarding Claim 8
Park et al. disclose the uninterruptible power supply [Fig 1] {¶ (0027)} of claim 1, {¶ (0027-0030)}.
Park et al. and Gottlieb et al. fail to disclose the second sensor data includes depletion test information.
However, Sood et al. disclose data includes depletion [degradation] test information {Col. 21, (L46-L49)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Sood et al. into the combined teachings of Park et al. and Gottlieb et al. to provide indicators that show the state of health, usage, performance, and longevity of the battery pack.
Claims 9-18 stand rejected under 35 U.S.C. 103 as being unpatentable over Beaston et al. Pub No. US 2018/0123357 in view of Park et al. Pub no. US 2018/0217208.
Regarding Independent Claim 9
Beaston et al. disclose a system [Fig 10B, (1050)] {¶ (0166)} comprising: 
a plurality of power devices [302a1….302nn] {¶ (0164)}, each power device [302] of the plurality of power devices [302a1….302nn] being configured to be coupled to a respective battery [within 302]; and 
a server [1056] {¶ (0166)} comprising a communication interface [composite of 1054 & 1052] {¶ (0166)} and at least one processor [802s] {¶ (0164-0166)}.
Beaston et al. fail to disclose the at least one processor being configured to: 
receive actual battery health data from a first power device of the plurality of power devices, the actual battery health data being indicative of an actual battery health status of a first battery coupled to the first power device; 
adjust stored baseline battery health characteristics based at least in part on the actual battery health status to generate adjusted stored baseline battery health characteristics; receive sensor data from a second power device of the plurality of power devices, the sensor data being indicative of operating information of a second battery coupled to the second power device; 
determine an estimated battery health status of the second battery based on the sensor data and the adjusted stored baseline battery health characteristics; and 
output the estimated battery health status of the second battery.
However, Park et al. disclose at least one processor [Fig 1, (12)] {¶ (0029)} being configured to: 
receive actual battery health data [diagnostic SOH] {¶ (0030, 0060)} from a first power device [10] {¶ (0028)} of the plurality of power devices [11s] {¶ (0028)}, the actual battery diagnostic SOH] being indicative of an actual battery health status [diagnostic SOH] {¶ (0060)} of a first battery [11] coupled to the first power device [10]; 
adjust [via 12/120] {¶ (0029, 0059)} stored Fig 2, (in 260)] {¶ (0053)} baseline [stored reference battery state of temperature, voltage or current] battery health characteristics [SOH] {¶ (0060)} based at least in part on the actual battery health status [diagnostic SOH] {¶ (0060)} to generate adjusted stored baseline [stored reference battery state of temperature, voltage or current] battery health [SOH] characteristics [in 260] {¶ (0053)};
receive sensor data [from 14/140] {¶ (0059)} from a second power device [from 2nd 10-not shown] of the plurality of power devices [10s-not shown], the sensor data [14/140] being indicative of operating information of a second battery [11] coupled to the second power device [2nd 10-not shown]; 
determine [via 12/120] an estimated battery health status [stored battery state of temperature, voltage or current] of the second battery [2nd 11] based on the sensor [from 14/140] data and the adjusted [via 12] stored baseline [stored reference battery state of temperature, voltage or current] battery health [SOH] characteristics [in 260] {¶ (0053)}; and 
output the estimated battery health status [stored battery state of temperature, voltage or current] {¶ (0060)} of the second battery [2nd 11/110] {¶ (0050-0063)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Claim 10
Beaston et al. disclose the system [Fig 10B, (1050)] {¶ (0166)} of claim 9 {¶ (0164-0166)}. 
Beaston et al. fail to disclose the first power device includes: 
at least one interface configured to receive second sensor data indicative of state-of- health characteristics of the first battery from one or more sensors, and configured to communicate with the server; and 
a controller coupled to the at least one interface, the controller configured to: 
receive the second sensor data from the one or more sensors; 
determine the actual battery health status of the first battery based on the second sensor data; and transmit the actual battery health data to the server. 
However, Park et al. disclose a first power device [Fig 1, (10)] {¶ (0028)} includes: 
nd 14] {¶ (0028)} data indicative of state-of- health [SOH] characteristics [battery state of temperature, current or voltage] {¶ (0030)} of the first battery [1st 11] {¶ (0028)} from one
 or more sensors [14s], and configured [via 12] {¶ (0029)} to communicate [via 22] with the server [30] [¶ (0031)}; and 
a controller [12] coupled to the at least one interface [13], the controller [12] configured to: 
receive the second sensor data from the one or more sensors [14s]; 
determine [via 12] the actual battery health [SOH] status [diagnostic battery state of temperature, current or voltage] {¶ (0030)} of the first battery [11] based on the second sensor data [2nd 14]; and 
transmit [via 22] {¶ (0031)} the actual battery health data [diagnostic battery state of temperature, current or voltage] to the server [30] {¶ (0031)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Claim 11
Beaston et al. disclose the system [Fig 10B, (1050)] {¶ (0166)} of claim 9 {¶ (0164-0166)}. 
Beaston et al. fail to disclose the at least one controller is further configured to: 
receive sensor data from the first power device, the sensor data from the first power device being indicative of operating information of the first power device; and 
determine an estimated battery health status of the first power device based on the sensor data from the first power device and the stored baseline battery health characteristics, wherein generating the adjusted stored baseline battery health characteristics is based on a difference between the estimated battery health status of the first battery and the actual battery health status.
However, Park et al. disclose at least one controller [Fig 1, (12)] {¶ (0029)} is further configured to: 
receive sensor [from 14] {¶ (0029)} data from the first power device [10] {¶ (0028)}, the sensor data [from 14] from the first power device [10] being indicative of operating information [temperature or current or voltage] {¶ (0030)} of the first power device [10]; and 
determine [via 12] an estimated battery health [SOH] status [based on stored battery state of temperature, voltage or current ] {¶ (0060)} of the first power device [10] based on the sensor data [from 14] from the first power device [10] and the stored [Fig 2, (in 260)] {¶ (0053)} baseline battery health characteristics [stored reference battery state of temperature, voltage or current], wherein generating [vi 12] the adjusted stored baseline battery health [SOH] characteristics [stored reference battery state of temperature, voltage or current] is based on a difference between the estimated battery health [SOH] status [based on stored battery state of temperature, voltage or current ] of the first battery st 11] and the actual [diagnostic battery state of temperature, voltage or current] battery health status [diagnostic SOH] {¶ (0060)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Claim 12
Beaston et al. disclose the system [Fig 10B, (1050)] {¶ (0166)} of claim 9, wherein
the second power device [302] {¶ (0164-0166)}. 
Beaston et al. fail to disclose at least one interface configured to receive the sensor data from one or more sensors and second sensor data indicative of state-of-health characteristics of the second battery from the one or more sensors, and 
configured to communicate with the server; and 
at least one processor configured to control the first power device to: 
receive the sensor data from the one or more sensors; 
provide the sensor data to the server; 
receive the estimated battery health status of the second battery from the server; receive the second sensor data from the one or more sensors; 
determine an actual battery health status of the second battery based on the second sensor data; 
compare the estimated battery health status of the second battery and the actual battery health status of the second battery; and 

However, Park et al. disclose at least one interface [Fig 1, (13)] {¶ (0028)} configured [via 12] {¶ (0029)} to receive the sensor data from one or more sensors [14s] {¶ (0029)} and second sensor [2nd 14] data indicative of state-of-health characteristics [SOH] {¶ (0060)} of the second battery [2nd 11] {¶ (0029)} from the one or more sensors [14s], and 
configured [via 12] to communicate [via 22] {¶ (0031)} with the server [30] {¶ (0031)}; and 
at least one processor [12-microcontroller] configured to control the first power device [10] {¶ (0028)} to: 
receive the sensor data from the one or more sensors [14s]; 
provide [via 22] the sensor data to the server [30]; 
receive [via 12] the estimated battery health status [based on stored battery state of temperature, voltage or current] {¶ (0060)} of the second battery [2nd 11] from the server [30]; 
receive the second sensor data [2nd 14] from the one or more sensors [14s]; 
determine [via 12] an actual battery health status [diagnostic battery state of temperature, voltage or current] of the second battery [2nd 11] based on the second sensor data [from 2nd 14]; 
compare [via 12] the estimated battery health status [based on stored battery state of temperature, voltage or current] of the second battery [2nd 11] and the actual battery diagnostic battery state of temperature, voltage or current] of the second battery [2nd 11]; and 
generate [via 12] an output responsive to determining that the actual battery health status [diagnostic battery state of temperature, voltage or current] of the second battery [2nd 11] is less than the estimated battery health status [based on stored battery state of temperature, voltage or current] of the second battery [2nd 11] {¶ (0029-0031)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Independent Claim 13
Beaston et al. disclose a non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} storing thereon sequences of computer-executable instructions [via 702] {¶ (0165)} for controlling a computer system [802] {¶ (0164)} configured to be communicatively coupled to a plurality of power devices [302s] {¶ (0164)} each being configured to be coupled to a respective battery [within 302], 
the sequences of computer-executable instructions [via 702] including instructions that instruct at least one processor [802] {¶ (0164-0166)}. 
Beaston et al. fail to disclose receive actual battery health data from a first power device of the plurality of power devices, the actual battery health data  being indicative of an actual battery health status  of a first battery coupled to the first power device; 
adjust stored baseline battery health characteristics based at least in part on the actual battery health status to generate adjusted stored baseline battery health characteristics; receive sensor data from a second power device of the plurality of power devices, the sensor data being indicative of operating information of a second battery coupled to the second power device; 
determine an estimated battery health status of the second battery based on the sensor data and the adjusted stored baseline battery health characteristics; and 
output the estimated battery health status of the second battery.
However, Park et al. disclose receiving [Fig 1, (via 12] actual battery health data [diagnostic battery state of temperature, voltage or current] {¶ (0060)} from a first power device [10] {¶ (0028)} of the plurality of power devices [not shown] {¶ (0028)}, the actual battery health data [diagnostic battery state of temperature, voltage or current] being indicative of an actual battery health status [diagnostic SOH] {¶ (0060)} of a first battery [1st 11] coupled to the first power device [10]; 
adjust [via 12] {¶ (0029)} stored [at 260] {¶ (0053)} baseline battery health characteristics [stored reference battery state of temperature, voltage or current] based at least in part on the actual battery health status [diagnostic SOH] to generate [via 12] adjusted stored stored reference battery state of temperature, voltage or current]; 
receive [via 12] sensor data from a second power device [not shown] of the plurality of power devices [not shown], the sensor data [from 14s] being indicative of operating information of a second battery [2nd 11] coupled to the second power device [not shown]; 
determine [via 12] an estimated battery health status [based on stored battery state of temperature, voltage or current] of the second battery [2nd 11] based on the sensor data [from 14s] and the adjusted [via 12] stored baseline battery health characteristics [stored reference battery state of temperature, voltage or current]; and 
output the estimated battery health status [based on stored battery state of temperature, voltage or current] of the second battery [2nd 11] {¶ (0050-0063)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Claim 14
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 13, wherein in instructing [via 702] {¶ (0165)} the at least one processor [802] {¶ (0164-0166)}.
Beaston et al. fail to disclose adjusting the stored baseline battery health characteristics, the instructions further instruct the at least one processor to: 

determine an estimated battery health status of the first battery based on the second sensor data and the stored baseline battery health characteristics; 
wherein generating the adjusted stored baseline battery health characteristics is based on a difference between the estimated battery health status of the first battery and the actual battery health data.
However, Park et al. disclose adjusting [Fig 1, (12)] {¶ (0028)} the stored [at Fig 2, ((260)] {¶ (0053)} baseline battery health characteristics [stored reference battery state of temperature, voltage or current] {¶ (0060)}, the instructions [via 12/120] {¶ (0051)} further instruct the at least one processor [microcontroller within 12] to: 
receive second sensor data [from 2nd 14/140] {¶ (0029)} from the first power device [10] {¶ (0028)}, the second sensor data [from 2nd 14/140] being indicative of operating information [temperature, voltage or current] of the first battery [1st 11]; and 
determine [via 12] an estimated battery health status [based on stored battery state of temperature, voltage or current] of the first battery [1st 11] based on the second sensor data [2nd 14] and the stored [at 260] {¶ (0053)} baseline battery health characteristics [stored reference battery state of temperature, voltage or current] {¶ (0060)}; 
wherein generating [via 12] the adjusted stored [at 260] baseline battery health characteristics [stored reference battery state of temperature, voltage or current] is based on a difference between the estimated battery health status [based on stored battery state of temperature, voltage or current] of the first battery [1st 11] and the actual battery health data [diagnostic battery state of temperature, voltage or current] {¶ (0053-0060)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Claim 15
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 14 {¶ (0164-0166)}.
Beaston et al. fail to disclose the estimated battery health status of the first battery  includes an estimated remaining charge capacity of the first battery and the actual battery health status includes an actual remaining charge capacity of the first battery, and 
wherein the instructions are further configured to instruct the at least one processor to generate an output if the estimated remaining charge capacity of the first battery exceeds the actual remaining charge capacity of the first battery.
However, Park et al. disclose an estimated battery health status [based on stored battery state of temperature, voltage or current or SOC] {¶ (0060)} of the first battery [1st 11] {¶ (0029)} includes an estimated remaining charge capacity [based on stored battery SOC] of the first battery [1st 11] and the actual battery health status [diagnostic battery state of temperature, voltage or current or SOC] {¶ (0060)} includes an actual remaining charge capacity [diagnostic SOC] of the first battery [1st 11], and 
wherein the instructions [via 12] are further configured to instruct the at least one processor [microcontroller within 12] to generate an output if the estimated remaining charge capacity [based on stored battery SOC] {¶ (0060)} of the first battery [1st 11] exceeds the actual remaining charge capacity [diagnostic SOC] of the first battery [1st 11] {¶ (0053-0060)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Claim 16
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 13 {¶ (0164-0166)}.
Beaston et al. fail to disclose the instructions are further configured to instruct the at least one processor to: 
receive second actual battery health data from the second power device, the second actual battery health data being indicative of an actual battery health status of the second battery; 
compare the actual battery health status of the second battery to the estimated battery health status of the second battery to determine whether the actual battery health status 
generate an output indicative of the actual battery health status of the second battery being less than the estimated battery health status of the second battery
However, Park et al. disclose the instructions [Fig 1, (via 12)] are further configured to instruct the at least one processor [microcontroller within 12] to: 
receive second [2nd 11] actual battery health data [diagnostic battery SOH] {¶ (0060)} from the second power device [not shown], the second [2nd 11] actual battery health data [diagnostic battery SOH] being indicative of an actual battery health status of the second battery [2nd 11]; 
compare [via 12] the actual battery health status [diagnostic battery SOH] of the second battery [2nd 11] to the estimated battery health status [based on stored battery state of SOH] {¶ (0060)} of the second battery [2nd 11] to determine [via 12] whether the actual battery health status [diagnostic battery SOH] of the second battery [2nd 11] is less than the estimated battery health status [based on stored battery state of SOH] of the second battery [2nd 11]; and 
generate [via 12] an output indicative of the actual battery health status [diagnostic battery SOH] of the second battery [2nd 11] being less than the estimated battery health status [based on stored battery state of SOH] of the second battery [2nd 11] {¶ (0028-0030)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system 
Regarding Claim 17
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 16 {¶ (0164-0166)}.
Beaston et al. fail to disclose the instructions are further configured to instruct the at least one processor to: 
compare, 
responsive to determining that the actual battery health status of the second battery is less than the estimated battery health status of the second battery, 
the actual battery health status of the first battery to the actual battery health status of the second battery to determine whether the actual battery health status of the second battery is less than the actual battery health status of the first battery; and 
generate an output indicative of the actual battery health status of the second battery being less than the actual battery health status of the first battery.
However, Park et al. disclose the instructions [Fig 1, (via 12)] {¶ (0029)} are further configured to instruct the at least one processor [microcontroller within 12] to: 
compare, 
responsive to determining [via 12] that the actual battery health status [diagnostic battery SOH] of the second battery [2nd 11] {¶ (0028)} is less than the estimated battery health status [based on stored battery state of SOH] {¶ (0060)} of the second battery [2nd 11], 
the actual battery health status [diagnostic battery SOH] of the first battery [1st 11] to the actual battery health status [diagnostic battery SOH] of the second battery [2nd 11] to diagnostic battery SOH] of the second battery [2nd 11] is less than the actual battery health status [diagnostic battery SOH] of the first battery [1st 11]; and 
generate [via 12] an output indicative of the actual battery health status [diagnostic battery SOH] of the second battery [2nd 11] being less than the actual battery health status [diagnostic battery SOH] of the first battery [1st 11] {¶ (0028-0030)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Regarding Claim 18
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 17 {¶ (0164-0166)}.
Beaston et al. fail to disclose the instructions are further configured to instruct the at least one processor to: 
determine, responsive to determining that the actual battery health status of the second battery is less than the actual battery health status of the first battery, that the second battery is defective; and 
generate, based on the determination that the second battery is defective, an output indicative of the second battery being defective.
However, Park et al. disclose the instructions [Fig 1, (via 12)] {¶ (0029)} are further configured to instruct the at least one processor [microcontroller within 12] to: 
diagnostic battery SOH] of the second battery [2nd 11] is less than the actual battery health status [diagnostic battery SOH] of the first battery [1st 11], that the second battery [2nd 11] is defective {¶ (0006, 0041, 0062)}; and 
generate [via 12], based on the determination [via 20] that the second battery [2nd 11] is defective, an output [at 20] indicative of the second battery [2nd 11] being defective {¶ (0006, 0041, 0062)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Claims 19 & 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Beaston et al. Pub No. US 2018/0123357, in view of Park et al. Pub no. US 2018/0217208 as applied to claim 16, and further in view of Sood et al. Patent No. US 10014561.
Regarding Claim 19
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 16 {¶ (0164-0166)}.
Beaston et al. fail to disclose the instructions are further configured to instruct the at least one processor to: 
determine, responsive to determining that the actual battery health status of the second battery is less than the estimated battery health status of the second battery, 

generate an output indicating that the operating information of the second battery does not comply with the manufacturer usage restrictions for the second battery.
However, Park et al. disclose the instructions [Fig 1, (via 12)] {¶ (0029)} are further configured to instruct the at least one processor [microcontroller within 12] to: 
Determine [via 12], responsive to determining [via 20] {¶ (0031, 0076)} that the actual battery health status [diagnostic battery SOH] {¶ (0060)} of the second battery [2nd 11] is less than the estimated battery health status [based on stored battery state of SOH] {¶ (0060)} of the second battery [2nd 11] {¶ (0028-0030)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Beaston et al. and Park et al. fail to disclose the operating information of the second battery complies with manufacturer usage restrictions for the second battery; and 
generate an output indicating that the operating information of the second battery does not comply with the manufacturer usage restrictions for the second battery.
However, Sood et al. disclose a controller [Fig 17, (1708)] {Col. 21, (L35-L49)} is further configured to provide manufacturer specification information {Col. 21, (L39)} corresponding to the battery to the computer system {(Col. 21, (L42-L49)}.
Sood et al. into the combined teachings of Beaston et al. and Park et al. to provide indicators that show the state of health, usage, performance, and longevity of the battery pack.
Regarding Claim 20
Beaston et al. disclose the non-transitory computer-readable medium [Fig 10B, (1058a-n)] {¶ (0166)} of claim 19 {¶ (0164-0166)}.
Beaston et al. fail to disclose the instructions the instructions are further configured to instruct the at least one processor to: compare, responsive to determining that the operating information of the second battery does not comply with the manufacturer usage restrictions for the second battery, the actual battery health status of the first battery to the actual battery health status of the second battery to validate the manufacturer usage restrictions for the second battery, wherein operating information of the first battery complies with the manufacturer usage restrictions for the second battery; and 
generate, responsive to validating the manufacturer usage restrictions for the second battery, an output indicating that the actual battery health status of the second battery is less than the estimated battery health status of the second battery due to the operating 
However, Park et al. disclose the instructions [Fig 1, (via 12)] {¶ (0029)} are further configured to instruct [via 12] the at least one processor [microcontroller within 12] {¶ (0028-0030)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have combined the teachings of Beaston et al. and Park et al. to combine the plurality of power devices of Beaston with the battery management system of Park to have a stable battery state of health by maintain temperature, current and voltage and thus avoid overcharge or over-discharge.
Beaston et al. and Park et al. fail to disclose compare, responsive to determining that the operating information of the second battery does not comply with the manufacturer usage restrictions for the second battery, the actual battery health status of the first battery to the actual battery health status of the second battery to validate the manufacturer usage restrictions for the second battery, wherein operating information of the first battery complies with the manufacturer usage restrictions for the second battery; and 
generate, responsive to validating the manufacturer usage restrictions for the second battery, an output indicating that the actual battery health status of the second battery is less than the estimated battery health status of the second battery due to the operating 
However, Sood et al. disclose a controller [Fig 17, (1708)] {Col. 21, (L35-L49)} is further configured to provide manufacturer specification information {Col. 21, (L39)} corresponding to the battery to the computer system {(Col. 21, (L42-L49)}. BMS controller [1708] includes health monitoring system [312] which provides indicators that show state of health, usage, performance and longevity of battery pack [1504] {Col. 21, (L19-L49)}.
Therefore, it would have been obvious for one of ordinary skill in the art at the filing time of invention to have incorporated the teachings of Sood et al. into the combined teachings of Beaston et al. and Park et al. to provide indicators that show the state of health, usage, performance, and longevity of the battery pack.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGDEEP S DHILLON whose telephone number is (571)270-7694.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAGDEEP S DHILLON/Examiner, Art Unit 2836                                                                                                                                                                                                        

/Nguyen Tran/Primary Examiner, Art Unit 2838